DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 01, 2022 has been entered.

Response to Amendment
 
Applicant's amendments and arguments filed on November 01, 2022 have been entered and considered. Claims 1 – 7, 9, 13, 38 – 43 and 45 are all the pending claims in this application. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Wilhelm in view of Bjorkquist, Kemp and Polat as detailed in the Office action dated September 01, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7, 9, 13, 38 – 43 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, amended claims 1 and 38 include the new limitation requiring that the multi-play sanitary tissue comprises at least one water resistant microscopical three-dimensional pattern imprinted fibrous structure lacks support in the specification. Although, Applicant discloses in the specification at [0063] "Linear element" as used herein means a discrete, unidirectional, uninterrupted portion of a fibrous structure having length of greater than about 4.5 mm. In one example, a linear element may comprise a plurality of non-linear elements. In one example, a linear element in accordance with the present invention is water-resistant; the specification does not support the presence of water resistant microscopical three-dimensional pattern imprinted fibrous structure.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 7, 9, 13, 38 – 43 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilhelm US 6,344,111 B1 (Wilhelm) in view of Bjorkquist US 5,085,736 (Bjorkquist) and further in view of Kemp US 3,953,638 (Kemp) and Polat et al. US 2004/0154763 A1 (Polat), as evidenced by the definition of Imprint by the Free Dictionary and the definition for Emboss by The Dictionary.com.  

Considering claims 1 – 7, 9, 13, 38 – 43 and 45, Wilhelm teaches a design or patterned imprinted multiply fibrous structure with enhanced softness and having the following properties: Basis Weight, between 5 to about 60 pounds per 2880 square feet or 8 g/m2 to 95 g/m2 [Col. 8, 1 – 4]; wet tensile strengths are about 0 to about 300 grams per inch of width; dry tensile strengths in the machine direction are from about 100 to about 2000 grams per inch of width; dry tensile strengths in the cross-machine direction are from about 50 to about 1000 grams per inch of width [Col. 7, 60 – 68]. Wherein the fibrous structure is a sanitary bath tissue product; thus, suggesting the form of a roll. Further, Wilhelm teaches that in forming said fibrous structure the type of fibers used include hardwood or softwoods. Known papermaking fibers may be used, including bleached and unbleached fibers, fibers of natural origin (including wood fiber and other cellulosic fibers) [Col. 8, 5 – 20]. Said structure is uncreped and it is a through-air-dried tissue paper [Col. 8, 25 - 31].    
Moreover, although Wilhelm recognizes that important physical attributes of tissue products such as sanitary paper are their dry strength, their softness and their wet strength [Col. 8, 45 – 67], it does not recognize the claimed Dry Burst, Bend Length and initial wet strength of less than about 75 g/in. However, Bjorkquist teaches wet strength resins, which can impart temporary or initial wet strength to paper products, and to paper products having temporary wet strength [Abstract]. Further, Bjorkquist teaches that tissue paper products, and with particular reference to products such as toilet paper, wherein high levels of softness are desired in addition to good initial wet strength with wet strength decay after the period of usage to low strength levels, it is highly preferred for the paper to have an initial wet strength/dry strength ratio (WTi /DT) of at least about 10 %, preferably at least about 12 %. Lower ratios are less desirable since the amount of resin that will be added to develop sufficient wet strength will impart undesirably high amounts of dry strength, which reduces toilet softness of the dry paper product [Col. 8, 32 – 37]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a particular ratio for (WTi /DT) within the range taught by Bjorkquist; which given the range for Total Dry strength taught by Wilhelm, would result in values of initial wet strength that would overlap with Applicant’s claimed range, when it is desired to provide the fibrous structure with sufficient initial wet strength in combination with all other desired properties, such as total dry strength and softness.    
As to the claimed Dry Burst, and Bend Length it is reasonable to expect that the GM and CD Bend Length, and Dry Burst as claimed are inherent to the fibrous structure suggested by the prior art. Support for said presumption is found in the use of same or like materials, same or very similar papermaking processing of the fiber webs: cellulosic fibers, forming webs of one or more layers into a multi-ply tissue of similar basis weight, using a process including through air dry, embossing, and uncreped.  The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.
As to the limitation in claim 1 requiring that the pattern imprinted fibrous structure further comprises embossments is also rendered obvious by the cited prior art, because as noted above, Wilhelm teaches a design or patterned imprinted multiply fibrous structure [Abstract]; wherein the tissue paper is embossed with an embossing roll surface which includes protuberances or depressions adapted to produce paper product surface deformations in the paper product, wherein the paper product surface deformations are invisible to the unaided human eye. In one aspect, the roughened embossing roll surface includes protuberances or depressions formed by etching or laser engraving the embossing roll. In one aspect, the roughened embossing roll surface includes protuberances or depressions formed by stippling. In one aspect, the embossing roll contains visible embossing areas for forming visible paper embossments separated by land areas containing the protuberances or depressions for forming invisible surface deformations in the paper product [Col. 3, 26 – 38]. Furthermore, the examiner submits the definition for imprint and for emboss, as evidence that their meaning is the same or very similar. The limitation imprinted fibrous structure “further comprises embossments”, is considered to be a product by process limitation and is not given patentable weight. 
As to the limitation in claims 1 and 38, requiring that at least one of the embossments overlays at least a portion of the imprinted pattern, Wilhelm teaches, as recognized by Applicant, that the land area 42 may include a plurality of fine ridges 50 or a plurality of fine channels 52 as shown in FIG. 3 and 4. The examiner notes that at least in Wilhelm’s embodiments wherein the land area includes ridges 50 or channels 52, which one of skill in the art will readily consider an emboss design; the cited prior art would render obvious the new limitation in the subject claims.  

Moreover, as to the limitation in claims 1 and 38, although Wilhelm teaches a design or patterned imprinted multiply fibrous structure with enhanced softness, it does not specifically recognize that said imprint is a microscopical three dimensional pattern. However, Polat teaches a unitary fibrous structure including one or more layers including the mixture of synthetic fibers and short cellulosic fibers and one or more layers including predominantly long cellulosic fibers [Abstract]. Further, Polat teaches at [0053] that the molding member may comprise any element that has the ability to impart a microscopical three-dimensional pattern to the structure being produced thereon, and includes, without limitation, single-layer and multi-layer structures comprising a stationary plate, a belt, a woven fabric (including Jacquard-type and the like woven patterns), a band, and a roll. Therefore, it would have been obvious to one of skill in the art at the time of this invention to adopt Polat’s microscopical geometry when it is desired to impart a microscopical three-dimensional pattern to the fibrous structure of modified Wilhelm.  
Moreover, as to the limitations in claims 1 and 38, requiring that the microscopical three-dimensional patter imprinted element consists of two or more layers, this is taught by Polat at [0053] : “The molding member may comprise any element that has the ability to impart a microscopical three-dimensional pattern to the structure being produced thereon, and includes, without limitation, single-layer and multi-layer structures comprising a stationary plate, a belt, a woven fabric (including Jacquard-type and the like woven patterns), a band, and a roll”. Further, as to the limitation requiring that the emboss pattern and the water-resistant imprinted pattern are visible to a human’s eye, because the teaching of Polat and Applicant’s section [0106], related to the microscopical imprinted pattern are identical, it is expected that both Polat’s and Applicant’s patterns are visible to the human eye for embodiments having 60 microns or higher.        

As to the limitation in claims 1 and 38, requiring that the multi-ply sanitary tissue comprises at least on pattern imprinted structure which is water resistant; the cited prior art does not specifically recognize that the disclosed pattern imprinted is water resistant. However, Kemp teaches multi-ply absorbent wiping product having a 
relatively inextensible center ply bonded to highly extensible outer plies to provide superior wet bulk caliper and impression, wet strength and absorption characteristics. The central ply is comprised of wet strength, cellulosic tissue paper having less than about 10 percent stretch. Both sides of the central ply are imprinted with a suitable polymer resin in a regulated pattern covering between about 15 and about 55 percent of the total surface on each side of the central ply. An outer ply of wet strength, highly extensible, creped cellulosic tissue paper is adhered to each of the opposite surfaces of the central ply by feeding the layers between the nip of a pair of synchronously driven, hard-surfaced embossing rolls having a mating pattern of embossments thereon [Abstract].  
Further, Kemp teaches at [Col. 6, 27 - 36] that the central ply 2 is preferably imprinted on both sides with a suitable water resistant polymer resin, preferably of the self-crosslinking variety, by means of rubber printing rolls 7 and 8. Rubber printing rolls 7 and 8 are relatively soft (between approximately 25 and approximately 60 Shore A Durometer), smooth-surfaced rolls which receive an imprinted pattern from engraved metal gravure rolls 9 and 10 which are driven in synchronization with printing rolls 7 and 8 and with the movement of the central ply 2. Therefore, it would have been obvious to one of skill in the art at the time of the invention to include a water resistant polymer resin, as taught by kemp, to the processing of the absorbent multi-ply tissue web of Wilhelm when it is desired to provide the tissue with a water resistant imprint. 
As to the new limitation in claims 1 and 38, requiring the presence of water-resistant fibrous structures, as noted above, Bjorkquist teaches that the tissue paper products, and with particular reference to products such as toilet paper, wherein high levels of softness are desired in addition to good initial wet strength with wet strength decay after the period of usage to low strength levels, it is highly preferred for the paper to have an initial wet strength/dry strength ratio (WTi /DT) of at least about 10 %, preferably at least about 12 %. Thus, providing tissue paper products which contain improved temporary wet strength resins that can provide high levels of initial wet strength (water resistance) and which retain sufficient strength during the period of intended use [Col. 3, 31 – 35].     

Response to Arguments

Applicant's amendments and arguments filed on November 01, 2022 have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Wilhelm in view of Bjorkquist, Kemp and Polat as detailed in the Office action dated September 01, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on November 01, 2022 have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the 103 rejection in last Office action on the basis that Wilhelm in view of Bjorkquist and further in view of Kemp and Polat fails to teach each and every element of Claims 1 and 38, the independent claims, as amended, because Wilhelm in view of Bjorkquist and further in view of Kemp and Polat fails to teach, at a minimum, a sanitary tissue product as claimed that comprises at least one water-resistant microscopical three-dimensional pattern imprinted fibrous structure, wherein the water-resistant microscopical three-dimensional pattern retains its structure after being saturated. Applicants respectfully submit that Wilhelm’s embossments are not water-resistant and do not retain their structure after being saturated. 

In response, the examiner submits that said new limitation has been properly addressed in the rejection above: Bjorkquist teaches that the tissue paper products, and with particular reference to products such as toilet paper, wherein high levels of softness are desired in addition to good initial wet strength with wet strength decay after the period of usage to low strength levels, it is highly preferred for the paper to have an initial wet strength/dry strength ratio (WTi /DT) of at least about 10 %, preferably at least about 12 %. Thus, providing tissue paper products which contain improved temporary wet strength resins that can provide high levels of initial wet strength (water resistance) and which retain sufficient strength during the period of intended use [Col. 3, 31 - 35.     
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786 
 /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786